                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



"WENDYC., 1                                                             Case No. 6:18-cv-00315-AA
                                                                         OPINION AND ORDER
                Plaintiff,

        v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        vVendy C. ("Plaintiff') brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner").                       The Commissioner denied

Plaintiffs application for Disability Insurance Benefits ("DIE") on lVIay 9, 2017. For

the reasons that follow, the Court AFFIRJVIS the Commissioner's Decision.




        1In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.

Page 1 - OPINION AND ORDER
                                   BACKGROUND

       Plaintiff applied for DIE on September 24, 2014. Following denials at the

initial and reconsideration levels, an administrative law judge ("ALJ") held a hearing

and issued an unfavorable decision on May 9, 2017. After the Appeals Council denied

Plaintiffs request for review, Plaintiff filed a timely complaint in this Court seeking

review of the ALJ's decision.

                                STANDARD OF REVIEW

       42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ...

a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiary support.

Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal errors are not grounds for

reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). "Substantial evidence

is more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion."   Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.

2014) (citation and internal quotation marks omitted). The complete record must be

evaluated and the evidence that supports and detracts from the ALJ's conclusion


Page 2 - OPINION AND ORDER
must be weighed. Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If the

evidence is subject to more than one interpretation but the Commissioner's decision

is rational, the Commissioner must be affirmed, because "the court may not

substitute its judgment for that of the Commissioner." Edlund v. Massanari, 253

F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon a claimant to establish disability.

Howard v. Hecliler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, a

claimant must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.)" 42 U.S.C.

§ 423(d)(l)(A).

      To determine whether a claimant is disabled, an ALJ is required to employ a

five-step sequential analysis, determining: "(l) whether the claimant is 'doing

substantial gainful activity'; (2) whether the claimant has a 'severe medically

determinable physical or mental impairment' or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment 'meets or equals' one of

the listings in the regulations; (4) whether, given the claimant's 'residual functional

capacity,' the claimant can still do his or her 'past relevant work' and (5) whether the

claimant 'can make an adjustment to other work."' Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).




Page 3 - OPINION AND ORDER
      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her alleged disability onset date. At step two, the ALJ found that

Plaintiff had the following severe limitations: "history of inguinal and femoral hernia

repair and neuropathy (20 CFR 404.1520(c))." Tr. 57. At step three, the ALJ found

that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the requirements of a listed impairment.

      The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that Plaintiff

      has the [RFC] to perform light work as defined in 20 CFR 404.1567(b)
      except she can occasionally climb ramps and stairs, occasionally climb
      ladders, ropes, and scaffolds, occasionally crouch, and occasionally use
      foot controls with right dominant lower extremity.

Tr. 61. At step four, the ALJ found that Plaintiff was capable of performing past

relevant work as a secretary and insurance clerk because the work did not require

engaging in activities that were precluded by Plaintiffs RFC. Despite finding that

Plaintiff could perform past relevant work, the ALJ also continued to assess

Plaintiffs disability at step five and found that there were other jobs existing in

significant numbers in the national economy that Plaintiff could perform, including

photocopy machine operator, office helper, and cafeteria attendant. Accordingly, the

ALJ found that Plaintiff was not disabled under the Act.

                                   DISCUSSION

      There are two issues before me: (i) whether the ALJ improperly failed to

account for Plaintiffs alleged mental impairments at step two of the sequential

evaluation process and (ii) whether the ALJ improperly failed to find Plaintiff

Page 4 - OPINION AND ORDER
disabled at step three of the sequential evaluation process. Each issue is addressed

in turn below.

   I.      The ALJ's Step Two Analysis

        Plaintiff argues that the ALJ failed to properly credit the evidence supporting

a finding of disability at step two, and that the ALJ's assessment was "contradictory"

in certain parts. The Commissioner argues that substantial evidence supports the

ALJ's decision at step two.

        A severe impairment is an impairment that significantly limits a claimant's

physical or mental ability to do basic work activities.             See 20 C.F.R. §§

404.1520(a)(4)(ii), (c), 404.1521, 404.1522. Basic work activities are the abilities and

aptitudes necessary to do most jobs and include physical functions such as walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling; capacities

for seeing, hearing, and speaking; understanding, carrying out, and remembering

simple instructions; use of judgment; responding appropriately to supervision, co-

workers, and usual work situations; and dealing with changes in a routine work

setting. See 20 C.F.R. § 404.1522(b). To satisfy step two, the severe impairment or

combination of impairments also must meet the twelve-month duration requirement.

See 20 C.F.R. §§ 404.1509, 404.152o(a)(4)(ii).

        The ALJ did not err at step two.         The principal problem with Plaintiffs

argument is its failure to consider the Court's standard of review in social security

appeals. Although Plaintiff provides her own view of the evidence, the Court cannot

substitute its own judgement for the ALJ's. Edlitnd, 253 F.3d at 1156. And the Court


Page 5 - OPINION AND ORDER
must uphold the ALJ's decision if the agency's path may reasonably be discerned.

Molina, 674 F.3d at 1121. The ALJ didn't think that Plaintiff could establish the

existence of a severe impairment and provided several justifications. For example,

the ALJ found evidence of mental health treatment during the relevant period to be

minimal and found Plaintiffs mental symptoms to only be causing mild limitations

in functioning. Additionally, the record indicated that Plaintiffs anxiety symptoms

were generally controlled with medication-Plaintiff even told a treating source her

depression was stable with Prozac, and during a follow-up later that year, she

reported no significant mental health symptoms.

      Various other parts of Plaintiffs Opening Brief simply list summanes of

Plaintiffs medical history to imply that the ALJ was contradicting himself or

misreading the record. But a closer reading of the ALJ's opinion and the referenced

portions of Plaintiffs medical history indicates that the ALJ's assessment was

supported by substantial evidence and within his discretion. For example, Plaintiff

takes issue with the ALJ's conclusion that Plaintiff did not see any mental health

providers; she points to the fact that she saw a psychiatrist in 1998 and had six other

psychiatric visits in 2013.   But the 1998 visit is not relevant to her disability

determination as of her disability onset date in 2012. See Carmichle v. Comm'r of

Soc. Sec., 533 F.3d 1155, 1165 (9th Cir. 2008); see also Fair v. Bowen, 885 F.2d 597,

600 (9th Cir. 1989) (a medical report that predated plaintiffs disability onset date

was relevant only as to plaintiffs burden of proving his condition has worsened since

the date of the report). The ALJ noted that the six other visits were for medication


Page 6 - OPINION AND ORDER
refills and for mild symptoms-the medical record simply doesn't establish a treating

relationship inconsistent with the ALJ's assessment. That is, the ALJ concluded that

Plaintiffs refills for medication prescribed prior to her disability onset date was not

persuasive evidence of the disability she is alleging as of her disability onset date.

This is not error.

       Plaintiff also takes issue with the ALJ's determination that the record lacks

evidence of further treatment for anxiety, depression, or insomnia for the three years

following her alleged onset date.    Plaintiff states that she saw Dr. Morgan for

difficulty sleeping two years after her onset date, implying that the ALJ misread the

record. But as the ALJ notes, these visits were for preexisting issues going back to

2004, and the record lacks evidence that her conditions have worsened or changed

since then.

      Additionally, the opinions of the state psychological consultants support the

ALJ's finding of non-severe mental impairments. For example, Scott Kaper, Ph.D.,

reviewed Plaintiffs medical file and opined that Plaintiffs affective disorder/anxiety

disorder caused no limitation in her activities of daily living or social functioning,

mild limitation in her concentration, persistence, or pace, and no repeated episodes

of decompensation.    A subsequent review by Dorothy Anderson, Ph.D., further

indicated no severe mental impairments because she found that Plaintiffs affective

disorder/anxiety disorder caused mild limitation in her activities of daily living and

social functioning, among other things. The ALJ gave significant weight to the

opinions of Drs. Kaper and Anderson, finding them consistent with Plaintiffs



Page 7 - OPINION AND ORDER
conservative treatment history, stable medication history, and lack of consistently

reported mental health symptoms throughout the record. Thus, the ALJ did not err

at step two.

   II.      The ALJ's Step Three Analysis

         Plaintiff further argues that the ALJ erred by not finding Plaintiff to be

presumptively disabled at step three. Specifically, Plaintiff argues that she meets

the requirements of establishing an anxiety and obsessive-compulsive disorder under

Listing 12.06~i.e., that she meets the requirements of 12.06(A)(l) and (C).

         A claimant must establish that she met or equaled all of the relevant medical

criteria of a listing for the applicable duration. See Roberts v. Shalala, 66 F.3d 179,

182 (9th Cir. 1995) (explaining in order to prove disability at step three, claimant

must "make out a case both that she has an impairment listed in the regulations, and

that she has met the [twelve month] duration requirement"). In order to satisfy

Listing 12.06, the claimant must satisfy the criteria in Paragraph A and B, or A and

C. See 20 C.F.R. pt. 404 Subpt. P, App. 1, § 12.06; Frost v. Barnhart, 314 F.3d 359,

367-68 (9th Cir. 2002). Plaintiff claims she meets subpart A and C of Listing 12.06.

Listing 12.06 requires a claimant, in relevant part, to show the following:

         A. Medical documentation of the requirements of paragraph 1, 2, or 3:

               1. Anxiety disorder, characterized by three or more of the following;
                 a. Restlessness;
                 b. Easily fatigued;
                 c. Difficulty concentrating;
                 d. Irritability;
                 e. Muscle tension; or
                 f. Sleep disturbance.
                                              ****

Page 8 - OPINION AND ORDER
         C. Your mental disorder in this listing category is "serious and persistent;" that
         is, you have a medically documented history of the existence of the disorder
         over a period of at least 2 years, and there is evidence of both:

               1. Medical treatment, mental health therapy, psychosocial support(s), or
               a highly structured setting(s) that is ongoing and that diminishes the
               symptoms and signs of your mental disorder (see 12.00G2b); and

               2. l\1arginal adjustment, that is, you have minimal capacity to adapt to
               changes in your environment or to demands that are not already part of
               your daily life (see 12.00G2c).

20 C.F.R. pt. 404, subpt. P, app'x 1, § 12.06(A)(l), (C).

         Here, Plaintiffs argument suffers from the same flaw as her argument in

Section I. Namely, she simply provides her own interpretation of the evidence rather

than explaining why the ALJ's assessment falls short of the applicable legal standard.

Nevertheless, the medical evidence does not show that she met the criteria for Listing

12.06.

         The ALJ found that her medical history failed to show a level of symptom

severity necessary for finding her to be presumptively disabled. For example, the

ALJ noted that Plaintiffs mental impairments caused no more than mild limitations.

Plaintiff largely showed normal memory and cognitive abilities and pointed to

Plaintiffs ability to work as a merchandiser and trainer. She can also engage in

normal activities such as driving, cooking, filling out reports, caring for pets, and

managing her finances. Furthermore, there is no evidence to suggest that Plaintiff

met the requirements of Listing 12.06(C) because the record does not show a minimal

capacity to adapt to environmental changes or to demands outside of her daily

routine. For instance, she did not show an inability to function without "substantial


Page 9 - OPINION AND ORDER
psychosocial supports." The record shows that she worked two jobs part-time and

largely stayed on the same psychotropic medication she had taken for years prior to

her alleged disability onset date. While Plaintiff states that she over-stated the

hours she is able to work, there is no evidence that her now corrected representation

would enable her to meet the stringent "minimal capacity to adapt" requirement of

12.06(C).

      Plaintiff points to Dr. Morris's testimony that Plaintiff is unable to engage in

work-like activities consistent with the requirements of 12.06(C) but the ALJ rightly

discounted Dr. Morris's testimony for several reasons.

      The ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn v. Astrue, 495 F.3d 625, 631

(9th Cir. 2007). The ALJ must provide "clear and convincing'' reasons for rejecting

the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d

502, 506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by

another physician's opinion, the ALJ must provide "specific, legitimate reasons" for

discrediting the examining physician's opinion. Lester v. Chater, 81 F.3d 821, 830

(9th Cir. 1995). An ALJ may reject an examining, non-treating physician's opinion

"in favor of a nonexamining, nontreating physician when he gives specific, legitimate

reasons for doing so, and those reasons are supported by substantial record

evidence." Roberts, 66 F.3d at 184.

      Here, Dr. Morris was only an examining physician that met with Plaintiff on

one occasion. Dr. Morris simply found that it would be reasonable to conclude that


Page 10 - OPINION AND ORDER
Plaintiff had limitations in conducting work-like activities. But the ALJ found that

Dr. Morris's opinion was largely based on Plaintiffs unreliable subjective reports. It

was rendered after a one-time examination and inconsistent with both Dr. Morris's

own observations and with Plaintiffs medical records from Plaintiffs previous

treatment providers.      For instance, the ALJ noted that Dr. Morris adopted the

claimant's statements directly into his medical opinion even though it was Plaintiffs

first appointment with him. And his opinion was also not informed by longitudinal

treatment history or objective evidence to support the opinion. Thus, the ALJ did not

err in discounting Dr. lVIorris' s opinion.

                                     CONCLUSION

       The Commissioner's decision is AFFIRMED, and this case is DISMISSED.

       IT IS SO ORDERED.

       Dated this   ,3   clay of April, 2019.



                                      Ann Aiken
                              United States District Judge




Page 11 - OPINION AND ORDER
